IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40908

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 481
                                                )
       Plaintiff-Respondent,                    )     Filed: April 29, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
MEGAN ELIZABETH HART,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and consecutive indeterminate sentences of three years
       for two counts of issuing an insufficient funds check, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Megan Elizabeth Hart was convicted of two counts of issuing an insufficient funds check,
Idaho Code § 18-3106(a). The district court withheld judgment and placed Hart on probation for
six years. Following a report of probation violation, the district court revoked the withheld
judgment and imposed two indeterminate sentences of three years, to run consecutive to
sentences in a separate case of three years with two years determinate and three years
indeterminate, also running consecutively.    Hart appeals, contending that her sentences are
excessive and that the Idaho Supreme Court deprived her of due process, equal protection, and
effective assistance of counsel when it denied her motion to augment the record.



                                               1
       Hart asks this Court to hold that the Idaho Supreme Court deprived her of due process,
equal protection, and effective assistance of counsel when it denied her motion to augment the
record. We do not, however, have the authority to review and, in effect, reverse an Idaho
Supreme Court decision on a motion made prior to assignment of the case to this Court on the
ground that the Supreme Court decision was contrary to the state or federal constitutions or other
law. See State v. Morgan, 153 Idaho 618, 620, 288 P.3d 835, 837 (Ct. App. 2012). Such an
undertaking would be tantamount to the Court of Appeals entertaining an appeal from an Idaho
Supreme Court decision and is plainly beyond the purview of this Court. Id. If a motion is
renewed by the movant and new information or a new or expanded basis for the motion is
presented to this Court that was not presented to the Supreme Court, we deem it within the
authority of this Court to evaluate and rule on the renewed motion in the exercise of our
responsibility to address all aspects of an appeal from the time of assignment to this Court. Id.
Such may occur if the appellant’s or respondent’s briefs have refined, clarified, or expanded
issues on appeal in such a way as to demonstrate the need for additional records or transcripts, or
where new evidence is presented to support a renewed motion. Id.
       Hart has not filed with this Court a renewed motion to augment the record or presented to
this Court in her briefing any significant new facts or a new justification for augmentation
beyond that already advanced in her motion to the Supreme Court. In essence, Hart asks us to
determine that the Idaho Supreme Court violated constitutional law by denying her motion.
       We adhere to our conclusion in Morgan that reviewing the denial of a motion to augment
the record by the Supreme Court is beyond the scope of our authority. If a party files a renewed
motion after the case assignment to this Court and presents new information or justification for
the motion, we have the authority to rule on the motion. Hart had an opportunity to present her
constitutional arguments to the Supreme Court and that Court denied her motion. She has no
right to appeal that denial to the Idaho Court of Appeals, and we have no authority to consider
such an appeal. Therefore, we will not address Hart’s attempt to distinguish her case from
Morgan, based on her appeal from the sentence, because it still falls within the challenge to the
Idaho Supreme Court’s denial of the motion to augment.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                2
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hart’s judgment of conviction and sentence are affirmed.




                                                   3